 
EXHIBIT 10.9


INTER-CREDITOR AGREEMENT


This INTER-CREDITOR AGREEMENT (the “Agreement”) is made and effective as of
July  2, 2009, by and between the holders of Ecotality, Inc’s  8% Original Issue
Discount Secured Convertible Debentures due April 2010, and signatory hereto
(“Existing Creditors”) and the New Creditors (as defined below) (the Existing
Creditors and the New Creditors are collectively referred to as the
“Creditors”).


RECITALS


WHEREAS, the Existing Creditors are the parties to those certain Securities
Purchase Agreements dated November 6, 2007 and December 6, 2007, as amended (the
“Purchase Agreements”) by and between each Existing Creditor and Ecotality, Inc.
(the “Company”) and are the holders of 8% Original Issue Discount Secured
Convertible Debentures due, subject to the terms therein, April 2010, with an
aggregate total face amount of approximately $7,175,000 as of the date hereof,
executed by the Company in favor of the Existing Creditors (the “Existing
Indebtedness”), and the Existing Creditors are the beneficiaries of that certain
Security Agreement dated November 6, 2007 (the “Security Agreement”) among the
Company, its subsidiaries and the Existing Creditors and Enable Growth Partners,
LP (“Collateral Agent”), as collateral agent for the benefit of the Existing
Creditors (“Collateral Agent”);


WHEREAS, pursuant to that certain Securities Purchase Agreement dated July 2,
2009 (the “New Creditors Securities Purchase Agreement”), the investors
signatory thereto (the “New Creditors”) will be purchasing $2,500,000, in the
aggregate principal amount of 8% Secured Convertible Debentures due, subject to
the terms therein, October 2010, from the Company (the “New Indebtedness” and
together with the Existing Indebtedness, the “Indebtedness”);


WHEREAS, the New Indebtedness will also be secured by all assets of the Company;


WHEREAS, the New Indebtedness and the Existing Indebtedness will also be secured
by all assets of the Company on a pari passu basis;


WHEREAS, the Creditors wish to memorialize their agreements concerning their
respective rights, duties and obligations to one another with respect to the
security interests granted under the Indebtedness.


NOW, THEREFORE, in consideration of the mutual covenants herein, their
respective performances and benefits pertaining to the Indebtedness, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 
 

--------------------------------------------------------------------------------

 

1. 
Ranking.



 
1.1
The Indebtedness shall rank in the following order of priority:  any sums
secured or owed to the Existing Creditors or the New Creditors, pari passu and
pro-rata in proportion to such Creditor’s outstanding principal amounts of
Indebtedness at any given time that a determination needs to be made of pro-rata
holdings. For clarity, as of the date of the closing of the issuance of the New
Indebtedness, the pro-rata principal holdings of the Existing Creditors
(collectively) are $7,175,000 and the pro-rata principal holdings of the New
Creditors (collectively) are $2,500,000.  The Creditors authorize the Collateral
Agent to perform its obligations under the Security Agreements pursuant to this
provision.  The Company and each Subsidiary agree that all payments of
Obligations under the New Indebtedness and the Existing Indebtedness shall be
made in accordance with the relative priorities and proportions set forth
herein.   In addition, the Company hereby agrees to cause all direct and
indirect subsidiaries hereafter formed or acquired to agree to be bound by the
terms of this Agreement.



 
1.2
If an Event of Default (as defined under any Indebtedness) occurs and any party
hereto receives payment from the Company not in compliance with this Agreement,
the other parties hereto shall be immediately notified and such payment shall be
shared with all of the other Creditors in proportion to their respective
pro-rata holdings as set forth above.



 
1.3
If an Event of Default occurs and any party hereto collects proceeds pursuant to
its rights under any Indebtedness, the other parties shall be immediately
notified and such payment shall be shared with all of the other Creditors as set
forth above.



 
1.4
Notwithstanding any other provision in this Agreement, adjustments shall be made
between the Creditors from time to time to reflect the fact that any contingent
obligation taken into account as an obligation under the Indebtedness becomes
satisfied or incapable of maturing into an actual obligation.



 
1.5
Notwithstanding anything to the contrary contained in the Purchase Agreement
or  any document executed in connection with the New Indebtedness or the
Existing Indebtedness and irrespective of: (i) the time, order or method of
attachment or perfection of the security interests created in favor of Existing
Creditors and the New Creditors, (ii) the time or order of filing or recording
of financing statements or other documents filed or recorded to perfect security
interests in any collateral; (iii) anything contained in any filing or agreement
to which any Creditor now or hereafter may be a party; and (iv) the rules for
determining perfection or priority under the Uniform Commercial Code or any
other law governing the relative priorities of secured creditors, each Creditor
acknowledges that (x) all other Creditors have a valid security interest in the
Collateral and (y) the security interests of the Creditors in any Collateral
pursuant to any outstanding Indebtedness shall be pari-passu with each other.



 
1.6
Each Creditor agrees not to commence any action or proceeding concerning the
Indebtedness or the Collateral without providing at least one business day’s
prior written notice to all Creditors.



2.
Indemnification by Existing Creditors.  Existing Creditors shall indemnify,
defend, and hold harmless New Creditors against and in respect of any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries, and deficiencies, including interest, penalties, and reasonable
professional and attorneys’ fees, including those arising from settlement
negotiations, that New Creditors shall incur or suffer, which arise, result
from, or relate to a breach of, or failure by Existing Creditors to perform
under this Agreement.


 
2

--------------------------------------------------------------------------------

 

3.
Indemnification by New Creditors.  New Creditors shall indemnify, defend, and
hold harmless Existing Creditors against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries,
and deficiencies, including interest, penalties, and reasonable professional and
attorneys’ fees, including those arising from settlement negotiations,
that  Existing Creditors shall incur or suffer, which arise, result from, or
relate to a breach of, or failure by New Creditors to perform under this
Agreement.



4. 
Miscellaneous.



4.1      Assignment.  The rights and obligations of the Creditors under this
Agreement may be assigned to or assumed to a transferee of the Debentures (as
defined in the Purchase Agreements and as defined in the New Creditors
Securities Purchase Agreement), as applicable.


4.2      Binding Effect.  This Agreement shall be binding on, and shall inure to
the benefit of, the parties to it and their respective heirs, legal
representatives, and successors.


4.3      Parties in Interest.  Except as expressly provided in this Agreement,
nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies under or by reason of this Agreement on any persons other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this Agreement, nor shall any
provision give any third persons any right to subrogation or action over against
any party to this Agreement.


4.4      Entire Agreement.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties.


4.5      Amendment.  No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by all the parties.


4.6      Waiver.  No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.  No waiver shall
be binding unless executed in writing by the party making the waiver.


4.7      Notices.  Notices given under this Agreement shall be delivered as set
forth in the Purchase Agreements.


4.8      Governing Law and Venue.  This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, and any
action or proceeding, including arbitration, brought by any party in which this
Agreement is a subject, shall be brought in New York County, New York.

 
3

--------------------------------------------------------------------------------

 

4.9      Effect of Headings.  The headings of the Sections of this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.


4.10    Invalidity.  Any provision of this Agreement which is invalid, void, or
illegal, shall not affect, impair, or invalidate any other provision of this
Agreement, and such other provisions of this Agreement shall remain in full
force and effect.


4.11    Counterparts.  This Agreement may be executed in multiple counterparts,
each of which may be executed by less than all of the parties and shall be
deemed to be an original instrument which shall be enforceable against the
parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.  In lieu of the original documents, a
facsimile transmission or copy of the original documents shall be as effective
and enforceable as the original.


4.12    Number and Gender.  When required by the context of this Agreement, each
number (singular and plural) shall include all numbers, and each gender shall
include all genders.


4.13    Further Assurances.  Each party to this Agreement agrees to execute
further instruments as may be necessary or desirable to carry out this
Agreement, provided the party requesting such further action shall bear all
related costs and expenses.


4.14    Professional Fees and Costs.  If any legal or equitable action,
arbitration, or other proceeding, whether on the merits or on motion, are
brought or undertaken, or an attorney retained, to enforce this Agreement, or
because of an alleged dispute, breach, default, or misrepresentation in
connection with any of the provisions of this Agreement, then the successful or
prevailing party or parties in such undertaking (or the party that would prevail
if an action were brought) shall be entitled to recover reasonable attorney's
fees and other professional fees and other costs incurred in such action,
proceeding, or discussions, in addition to any other relief to which such party
may be entitled.  The parties intend this provision to be given the most liberal
construction possible and to apply to any circumstances in which such party
reasonably incurs expenses.


*************************

 
4

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE ETLY INTERCREDITOR AGREEMENT]


IN WITNESS WHEREOF, this Agreement has been duly executed by the Creditors as of
the day and year first written above.


CREDITORS:


Print Name:
  
 



By:
  
 
Name:
 
Title:
 



Address for Notice:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
ACKNOWLEDGED AND AGREED TO:


ECOTALITY, INC.


By:
  
 
Name:
 
Title:
 



[INSERT NAMES AND SIGNATURE BLOCKS FOR SUBSIDIARIES]

 
5

--------------------------------------------------------------------------------

 